Citation Nr: 0930102	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for retinal pigment 
epithelium (RPE) pigment disruption. 

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1979 until 
October 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.


FINDING OF FACT

Retinal pigment epithelium pigment disruption was not 
manifest during, and is not attributable to, service.


CONCLUSION OF LAW

Retinal pigment epithelium pigment disruption was not 
incurred in or aggravated by active service. 38 U.S.C.A §§ 
1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in February 2005 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
supplemental statement of the case in September 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  
To that end, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained 
and associated with the claims file.  The Veteran was also 
afforded a VA examination in August 2008 in which the 
examiner, a doctor of optometry, was provided the c-file for 
review, took down the Veteran's history, examined the 
Veteran, and reached a conclusion based on his examination 
that is consistent with the record.  A follow-up opinion was 
obtained in March 2009.  The examination is found to be 
adequate.  The examiner established that the file was 
reviewed and entered an opinion.  The opinion is found to be 
adequate.  See, Roberts v. West, 13 Vet. App. 185, 189 
(1999).

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record.  In 
December 2005 the Veteran was notified that service treatment 
records from 1979 to 1990 had been lost during service.  This 
is confirmed by several notations in the Veteran's service 
treatment records including one from December 1990 stating 
"Lost Records."  In its letter noticing the Veteran of the 
issue, VA described to the Veteran what evidence he may be 
required to produce in support of his claim, including any 
service treatment records in his possession.

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal and Factual Analysis
 
The Veteran is claiming entitlement to service connection for 
RPE pigment disruption.  Veterans are entitled to 
compensation from VA if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service). To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, __ F.3d __ (C.A. Fed. 2009) (March 5, 2009).  The 
absence of any one element will result in the denial of 
service connection. Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

The Veteran contends to suffer from RPE pigment disruption as 
a result of active service.  Specifically, in July 2005 the 
Veteran stated that he began suffering from visual acuity 
problems following a head trauma and as a result of prolonged 
exposure to monochromatic monitors.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The Veteran's available service treatment records do not 
reflect identification of RPE pigment disruption in service.  
In a December 1990 examination the Veteran's eyes were 
normal.  His distance vision was right eye - 20/20, left eye 
- 20/15 and his near vision was right eye - 20/17, left eye 
20/15.  He passed a color vision test and his field of vision 
was confrontation normal.  In July 1991 an examination found 
the Veteran's eyes were normal, his distance vision was right 
eye - 20/25, left eye - 20/20 and his near vision was right 
eye - 20/20, left eye 20/17.  He failed a color vision test 
and his field of vision was confrontation normal.  A report 
of defective "distant visual acuity o.d. unconnected" and 
an optometry examination was recommended.  Finally in a May 
1997 examination the Veteran's eyes were also normal and his 
distance vision was so/so in both eyes.  His near vision was 
right eye - 20/17 and left eye - 20/15.  The Veteran failed a 
color vision test but had confrontation normal field of 
vision.

Based on the foregoing, service treatment records fail to 
show that a RPE pigment disruption disability was incurred 
during active duty.  The Board recognizes that examination of 
the eyes at separation was not normal, however RPE pigment 
disruption was not identified.  (In regard to presbyopia and 
a color vision defect, service connection for these disorders 
has been previously denied.)  The lack of in-service 
identification, however, does not in itself preclude a grant 
of service connection.  Again, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the Veteran's RPE pigment disruption is related to 
active service, for the reasons discussed below.

In August 2008, the Veteran underwent a VA examination and 
told the examiner that he had had a decrease in near vision 
for the past few years and used bifocals to read.  He had no 
other eye or vision complaints.  The Veteran indicated that 
he had originally been prescribed bifocals in 1984 for 
extended periods of near vision tasks and computer use.  He 
continued to use bifocals until the mid-1990s when computer 
monitors improved and felt he no longer required bifocals.  
Following a physical examination, the examiner diagnosed the 
Veteran with mild macular RPE pigment disruption of the left 
eye.  The examiner determined that the Veteran's RPE pigment 
disruption was not at least as likely as not caused by near 
visual tasks performed during active service.  In March 2009, 
the same examiner reviewed the Veteran's medical records and 
concluded that he could not determine, without resorting to 
speculation, whether the Veteran's macular RPE pigment 
disruption was present in service or whether it is 
attributable to service.

In July 2005 the Veteran stated that in 1981 a bunk bed 
collapsed onto his head while his roommate was on the top 
bunk.  Following surgery, which included placement of fifteen 
stitches, the Veteran claims to have experienced numbness and 
blurred vision.  He states that he prescribed bifocal 
eyeglasses due to long periods of time spent looking at red-
screen and green-screen monitors as a programmer and on a 
financial management team.  He further stated that since this 
incident, he has always worn reading glasses.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that vision acuity decrease is capable of lay 
observation, and to the extent that the Veteran has claimed 
continuous symptomatology since service, his statements are 
of some probative value.  Furthermore, the Veteran's alleged 
exposure to monitors is not in dispute as his DD-214 confirms 
that he spent four years and one month as a financial 
management journeyman.  However, the value of his statements 
is weighed against the lack of documentation of RPE pigment 
disruption during service or shortly thereafter.

With regard to the specific diagnosis of RPE pigment 
disruption, this is a complex medical issue that the Board 
finds is beyond the realm of a layman's competence. See 
Jandreau, supra.  Hence, while the Veteran may believe that 
he suffered from the disorder in service and continues to 
suffers from the disorder now, he has not been shown to 
possess the requisite medical training to provide a competent 
opinion as to the etiology of his claimed disability. Id.  To 
the extent that the Veteran is not found to be competent to 
render such an opinion, his statements to that effect are of 
limited probative value.

There is no competent opinion of record that provides a link 
between the post-service diagnosis of RPE pigment disruption 
and the Veteran's period of service.  Although eye 
abnormalities were identified during service, no professional 
identified RPE pigment disruption during service and no 
professional after service has opined that the condition was 
present in service.  Furthermore, no professional has 
otherwise linked the post service diagnosis to any incident 
of service.  The VA examiner who entered the 2009 opinion 
succinctly stated that he could not provide a determination 
without resort to speculation.  The Board notes that the 
inability to establish the onset of pathology does not render 
an opinion inadequate.  A medical opinion is not inadequate 
because it is inconclusive.  See, Roberts v. West, 13 Vet. 
App. 185, 189 (1999).  Based upon the record, the Board 
concludes that that there is no competent evidence of RPE 
pigment disruption during service and no competent evidence 
linking the disorder to service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Accordingly, the benefit 
of the doubt rule is not applicable.   38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for RPE pigment disruption is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


